MEMORANDUM OPINION
                                       No. 04-09-00238-CV

       IN RE ESTATE OF JUAN ROBERTO BRITTINGHAM-MCLEAN, Deceased

                     From the County Court At Law No 1, Webb County, Texas
                               Trial Court No. 2000-PB7-000049-L1
                         Honorable Alvino (Ben) Morales, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: July 14, 2010

DISMISSED

           The parties have filed a joint motion to dismiss this appeal. We grant the motion and

dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).



                                                        PER CURIAM